Citation Nr: 1449946	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  10-39 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his Spouse


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran appeared via videoconference and provided testimony before the undersigned in October 2012.  A transcript of the hearing has been associated with the claims file.

The Board remanded this matter in March 2014 for additional development, which has been completed.

The issue entitlement to service connection for bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Tinnitus was not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The duty to notify was satisfied by way of a letter sent to the Veteran in September 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA outpatient treatment records.  The Veteran submitted private treatment records and was provided an opportunity to set forth his contentions during the hearing before the undersigned.  He was also afforded VA Compensation and Pension examinations in March 2008, April 2008, March 2010 with a July 2010 addendum opinion, and May 2014.  The March 2008 examination report is not adequate because the examiner did not provide a coherent etiology opinion for the right ear tinnitus and did not address the relationship directly between tinnitus and service.  The April 2008 examination report is not adequate for rating purposes because the examiner did not provide an etiology opinion.  The other examination reports are adequate for rating purposes because the examiners reviewed the claims file, considered the lay evidence, and examined the Veteran.  The etiology opinions are supported by rationale.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from the Georgia Department of Veterans Services.  The undersigned explained the issue on appeal and sought testimony from the Veteran regarding the manifestations of his disability.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 2002).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

The Board has carefully reviewed the evidence of record, but finds that the preponderance of the evidence is against the claim.  Service treatment records do not show complaint or treatment of tinnitus at entrance to or during service.  Multiple service treatment records show complaints of ear aches and ear infections; however, the Veteran did not report tinnitus.  See Service treatment records dated December 1985, January 1986, December 1987, May 1991, March 1992, April 1992, December 1992, and December 1993.  Further, the Veteran had several periodic examinations and hearing conservation audiograms but none indicate complaint of tinnitus.  See Hearing Conservation Records and Audiograms dated December 1976, June 1977, April 1981, May 1982, and September 1989; see also Periodic Evaluations dated January 1979, June 1982, February 1987, and January 1992.  The Board observes that the Veteran had surgery on his right ear in February 1986; however, he did not report tinnitus at that time or subsequent to the surgery.  Further, the Veteran completed an audiometric case history in December 1993, which shows that he denied having ringing of the ears.

The Board observes that the Veteran had a VA Compensation and Pension examination for vertigo in February 1995.  At that time, the examiner addressed the Veteran's history of ear complaints and treatment during service as well as current ear complaints.  Notably, he did not report tinnitus.

Also submitted were hearing conservation records dated August 1995; January 1996 and 1997; February 1998; August 2000; June 2001; January 2002; March 2003; January 2004; February 2005; January 2006, 2007, and 2008; February 2009; January 2011 and 2012; and February 2013 and 2014.  Tinnitus was not indicated in any of these reports.

VA audiology treatment records show complaints of tinnitus in October 2003.  The Veteran indicated that he had noticed the tinnitus since the mid-1980s after the myringotomy in his right ear when he had an ear infection.  He reported a history of working on the flight line during service and admitted to using hearing protection.  The provider indicated that the tinnitus might be secondary to hearing loss.

In a November 2007 statement, the Veteran reported that he had a severe ear infection in 1985 while stationed overseas.  He indicated that the ear infection caused vertigo and that attempts to treat the condition were unsuccessful.  He stated that he had surgery on his right ear and that he has had ringing of his right ear since that time.  He said the condition was mild but progressed over the years and currently affects both ears.

The Veteran had a VA Compensation and Pension examination in March 2010.  The examiner observed that the Veteran was exposed to noise on the flight line during service but used hearing protection.  He also wore hearing protection while working in an industrial setting subsequent to service.  He reported that the right ear tinnitus started after his tympanic membrane was lanced in 1985 or 1986.  He stated that the left ear tinnitus started after that.  The examiner did not have the claims file for review but opined that the tinnitus was at least as likely as not a symptom associated with hearing loss.  The examiner could not indicate if tinnitus was related to military acoustic trauma without resorting to speculation because the claims file was needed to determine the etiology.  An addendum opinion was obtained in July 2010.  The examiner reviewed the claims file and opined that it is less likely than not that tinnitus is due to military acoustic trauma.  She observed that the Veteran was treated for right ear problems related to otitis media and serous otitis, as well as vertigo.  However, she noted that hearing was within normal limits on the examination reports located in the claims file with no significant change in hearing noted between 1970 and 1993.  Further, the Veteran denied having tinnitus in December 1993.

During his October 2012 hearing before the Board, the Veteran testified that he served for 24 years and worked primarily in aircraft maintenance.  He stated that his duties included being around noise on the flight line.  After service he stayed home for a year to take care of his son and then went to work for the Navy.  He reported that during service, he was treated for ear infections and vertigo.  He described his surgery on the right ear and stated that his ears bothered him afterwards.  At the time, he said his symptoms were referred to as water in his ear.  He said the condition was not called tinnitus.  He testified that after retiring, he went to VA to obtain medication for ringing of his ear and for the water.  He pointed out that he did have the ringing in the ears in service but was more concerned about the vertigo, so he focused on the vertigo when seeking treatment.  Notably, none of his doctors have told him that his tinnitus is due to noise on the flight line.

Of record are numerous VA treatment records showing that the Veteran denied having tinnitus.  See VA treatment records dated February, March and August 2011; March and October 2012; and January and May 2013.

During his VA Compensation and Pension examination in May 2014, the veteran stated that tinnitus began while he was deployed to Iceland around 1985 or 1986.  He said he had a chronic sinus infection and vertigo and that the ringing began at that time.  The examiner opined that it is less likely than not that the tinnitus was caused by military noise exposure.  The examiner noted that he worked on the flight line but that the Veteran's hearing remained within the normal limits for hearing throughout his military career from 1970 to 1994.  No significant threshold shifts were noted.  A year after leaving active service, in 1995, a hearing test was found that still confirmed a year later that hearing remained within the normal limits for both ears.  Therefore, entrance and exit exams show normal hearing for both ears.  The examiner stated that tinnitus is typically a symptom of noise-induced hearing loss; and in this case, there is no objective evidence for military-related noise injury, including tinnitus.  The examiner noted that while the Veteran was treated during service for right ear problems and vertigo, service treatment records are silent for any complaint or treatment of tinnitus.  Furthermore, the examiner observed that in December 1993, the Veteran denied tinnitus in an audiological questionnaire.  The examiner concluded that the Veteran's current tinnitus is less likely than not a result of military noise exposure.

The Board has considered the Veteran's lay statements and observes that in Charles v. Principi, 16 Vet. App. 370 (2002), the Court determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  Thus, the Board has considered the Veteran's contentions and finds that he currently has tinnitus.  Further, the Board finds that the competent and credible evidence shows that the Veteran was exposed to acoustic trauma or loud noises during service.  However, the Board finds that the weight of the competent and credible medical and lay of evidence of record does not demonstrate that tinnitus symptoms have been continuous during service or since service separation.  Service treatment records are negative for any complaints of, or treatment for, tinnitus.  In December 1993, a year prior to separation from service, the Veteran denied having tinnitus.  In February 1995, only a few short months after separation from service, he did not report tinnitus during his VA examination while discussing other ear complaints.  Moreover, he did not report tinnitus during any of his hearing conservation examinations dated August 1995 through February 2014.  The first objective evidence of tinnitus was not until 2003.  Consequently, the Board finds that the evidence does not demonstrate that tinnitus symptoms have been continuous during service or since service separation.

The Board also finds that the competent and credible evidence does not demonstrate that tinnitus is directly related to acoustic trauma during service.  The Board has considered the Veteran's assertion that his tinnitus is due to acoustic trauma in service.  However, as a lay person without any medical or audiological training, the Veteran is not competent to provide evidence on questions of etiology, such as whether his claimed disability is related to in-service acoustic trauma.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Davidson, 581 F.3d at 1316; Layno, supra.  While tinnitus is capable of lay observation, the etiology or cause of the tinnitus is not.  Here, the competent and credible evidence includes the July 2010 and May 2014 VA examination reports which indicate that the tinnitus is less likely than not due to military acoustic trauma.  Each examiner supported their respective opinions with rationale.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection tinnitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
 

ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


